Title: Thomas Jefferson to D. Mariano, 10 September 1819
From: Jefferson, Thomas
To: Mariano, P. D.


					
						Sir
						
							Sep. 10. 19.
						
					
					Your favor of Aug. 7. is just now recieved. the Visitors of the University, at their meeting in March last determined that all it’s funds for the present & next year should be applied in providing accomodations for the reception of the Professors and students. the nomination of Professors is of course postponed until after that period. in the mean time your letter shall be preserved to be laid before them whenever they proceed to nominate professors. be pleased to accept my respectful salutations.
					
						
							Th: Jefferson
						
					
				